Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

   NATIONAL LABOR RELATIONS BOARD,

                     Petitioner,                                                     JAN 15 2020
                                                                                     ANGELA E. NOBLE
                     v.                                                              CLERK U.S. DIST. CT.
                                                                                   S. D. OF FLA. • FT. LAUD.

   ALLIED MEDICAL TRANSPORT, INC.

                          Respondent-Debtor,                                  Case No.

   EXECUTIVE RIDE TRANSPORT, INC.
   TRANSPORTATION SPECIALIST GROUP, INC.
   EXECUTIVE RIDE GROUP, LLC
   WAYNE ROWE, an individual,


                          Additional Respondent-Debtors,

                     and

    SUNTRUST BANKS, INC.
    JPMORGAN CHASE BANK, N.A.


                          Garnishees.


                            NATIONAL LABOR RELATIONS BOARD'S
                                 EX PARTE APPLICATION FOR
                            PREJUDGMENT WRIT OF GARNISHMENT,
                                 WRIT OF ATTACHMENT, AND
                              PROTECTIVE RESTRAINING ORDER

          The National Labor Relations Board ("the Board"), pursuant to the Federal Debt

   Collection Procedures Act of 1990 ("FDCPA"), 28 U.S.C. §§ 3011, 3013, 3101, 3102 and 3104,

   hereby applies for issuance of (i) a prejudgment Writ of Garnishment, (ii) a prejudgment Writ of

   Attachment, and (iii) a Protective Restraining Order against the property of Respondent-Debtor

   Allied Medical Transport, Inc. ("AMT"), and Additional Respondent Debtors Executive Ride
                                                  1
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 21




   Transport, Inc. C"ERT"), Transportation Specialist Group, Inc. CTSG"), Executive Ride Group,

   LLC C"ERG"), and Wayne Rowe (collectively, with AMT, '"Respondent-Debtors"). This

   Application is supported by the Declaration of Chastity Pabon-Lockley, Compliance Officer of

   the Board's Region 12 (the '"Region") located in Tampa, Florida. 1

          This Court has jurisdiction over this matter under 28 U.S.C. §1345. Further, 28 U.S.C.

   §3004(b) provides for nationwide service and enforcement of any writ, order, judgment, or

   process filed under the FDCPA.

                                             I. PARTIES

     1.   The Board is an independent agency of the United States Government, as referenced in

   Section 3002(15)(8) of the FDCPA, 28 U.S.C. § 3002(15)(8). The Board has exclusive authority

   to prevent and remedy unfair labor practices as defined in the National Labor Relations Act, 29

   U.S.C. § 151, et seq. (the "Act").

     2.   Respondent-Debtor AMT is a business entity incorporated under the laws of Florida. Its

   most recently known address is 2170 Blount Rd., Pompano Beach, Florida, 33069.

     3.   Additional Respondent-Debtor ERT is a business entity incorporated under the laws of

   Florida. Its most recently known address is 2170 Blount Rd., Pompano Beach, Florida, 33069.

     4.   Additional Respondent-Debtor TSG is a business entity incorporated under the laws of

   Florida. Its most recently known address is 4139 Artesa Dr., Boynton Beach, Florida, 33436.

     5.   Additional Respondent-Debtor ERG is a domestic limited liability corporation organized

   under the laws of Florida. Its most recently known address is 2170 Blount Rd., Pompano Beach,

   Florida, 33069.


          References to the Declaration, which is attached as an Exhibit, will be as follows: Pabon-
   Lockley Declaration 1 X.

                                                   2
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 21




     6.   Additional Respondent-Debtor Wayne Rowe is an individual residing at 4139 Artesa Dr.,

   Boynton Beach, Florida, 33436. Wayne Rowe is the owner of, beneficial owner of, and/or has

   substantial control over AMT, ERT, TSO and ERG.

                                   II. FACTUAL BACKGROUND

          A. Underlying proceedings

     7.   On July 2, 2014, the Board issued its decision and order ("Board Order") finding that

   AMT unlawfully suspended and discharged two employees for engaging in union activity, in

   violation of Section 8(a)(l) and (3) of the Act, 23 U.S.C. §158(a)(l) and (3). The Board Order

   requires, among other things, AMT to offer reinstatement to the two discriminatees and make

   them whole for any losses of pay. On October 13, 2015, the United States Court of Appeals for

   the Eleventh Circuit issued its opinion granting enforcement of the Board Order in its entirety.

   On December 7, 2015, the Eleventh Circuit issued its judgment affirming the October 13, 2015

   opinion as the judgment of the Court ("Judgment") and issuing its mandate in the case.

          B. Compliance investigation

     8.   On January 22, 2016, the Region issued a letter to Wayne Rowe, as the owner of AMT,

   requesting that AMT comply with the Eleventh Circuit's October 13, 2015 Judgment, which

   requires, among other things, that AMT offer reinstatement and pay backpay to the two

   aforementioned discriminatees. [Pabon-Lockley Declaration~~ 8-9]. On February 12, 2016, the

   Board sent an e-mail to AMT at alliedmedicaltransport@yahoo.com requesting the same.

   [Pabon-Lockley Declaration~ 9].

     9.   Having received no response, the Region referred the matter to the Board's Contempt

   Compliance and Special Litigation Branch ("CCSLB"). On April 19, 2016, CCSLB issued a

   letter to AMT warning of the possible initiation of contempt proceedings if AMT fails to comply

                                                    3
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 21




   with the Judgment and inviting AMT to provide additional evidence or legal argument relevant

   to its compliance with the Judgment. [Pabon-Lockley Declaration i1 10].

     10.   Having received no additional evidence or legal argument in response to its initial letter,

   on May 3, 2016 CCSLB issued a subpoena duces tecum to "Wayne Rowe, Allied Medical

   Transport, Inc.," requiring him to respond to interrogatories and produce documents related to

   AMT's finances by May 17, 2016. [Pabon-Lockley Declaration i112]. On May 30, 2016, Mr.

   Rowe stated in an e-mail that he "could not find anyone to get the documents" and that he "was

   not the person in charge[] of those documents." [Pabon-Lockley Declaration i113]. Rowe did not

   reply to requests from CCSLB for the names and contact information of individuals who

   possessed any of the responsive documents. [Pabon-Lockley Declaration i113].

     11.   On June 21, 2016, CCSLB issued a second subpoena to '"Wayne Rowe, Allied Medical

   Transport, Inc.", directing him to respond by July 6, 2016, to interrogatories requesting the

   names, addresses, and phone numbers of any and all persons who have possession of documents

   pertaining to AMT' s finances and business operations, an explanation for how these documents

   came into their possession, and, for any that have been destroyed, an explanation of the

   circumstances of such destruction. [Pabon-Lockley Declaration i114]. Having received no

   response, on July 26, 2016 CCSLB filed an application for subpoena enforcement in the U.S.

   District Court for the Southern District of Florida. [Pabon-Lockley Declaration i115].

     12.   On August 4, 2016, the Southern District of Florida issued an order requiring Wayne

   Rowe to comply with the Board's subpoenas. [Pabon-Lockley Declaration i1 15]. To date, Wayne

   Rowe has failed to produce documents and answer interrogatories in compliance with the

   Southern District of Florida's August 4, 2016 order. [Pabon-Lockley Declaration i1 15].



                                                    4
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 5 of 21




     13.   Mr. Rowe has insisted that AMT ceased operations and had no assets with which to

   comply with the Eleventh Circuit's Judgment. [Pabon-Lockley Declaration ,r 11 ].

     14.   Pursuant to its investigation into AMT's purported cessation of operations and claimed

   inability to comply with the Judgment, CCSLB subsequently issued third-party subpoenas to

   various business entities and financial institutions doing business with AMT. [Pabon-Lockley

   Declaration ,r,r 16-17].

     15.   CCSLB also issued subpoenas requiring certain individuals to appear in person and to

   provide deposition testimony regarding AMT's finances and business operations. [Pabon-

   Lockley Declaration ,r,r 18-29].

               a. On March 9, 2017, CCSLB conducted a deposition of Wayne Rowe.

               b. On March 10, 2017, CCSLB conducted a deposition of Diandre Hernandez,

                   general manager of AMT from 2013 to the end of 2015.

               c. On June 20, 2018, CCSLB conducted a deposition of ERT president Penelope

                   Pinheiro.

               d. On July 26, 2018, CCSLB conducted depositions of AMT president and owner,

                   Rashelle Rowe; ERG president and former AMT employee Smith Petit; and

                   ERT/ERG officer Fleurette Escarne.

     16.   As set out in greater detail below, the Board's investigation revealed evidence that AMT

   has continued in operation through its alter ego, single-integrated enterprise, and/or successor

   ERT, [Pabon-Lockley Declaration ,r,r 57-61], and that AMT and ERT together have operated as a

   single integrated enterprise with TSG and ERG. [Pabon-Lockley Declaration ,r,r 62-69]. As

   additionally shown below, the investigation revealed evidence establishing Wayne Rowe's



                                                    5
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 6 of 21




   derivative liability for the debts of AMT owed under the Eleventh Circuit's Judgment. [Pabon-

   Lockley Declaration ,r,r 70-83].

       17.   On January 8, 2020, the Region issued a Compliance Specification and Notice of Hearing

   ("Compliance Specification") 2 alleging the amounts owed under the Judgment and scheduling

   the matter for hearing before an administrative law judge beginning on April 14, 2020. [Pabon-

   Lockley Declaration i1i1 84-87; Exhibit 78]. The Compliance Specification also names and asserts

   that (1) ERT is jointly and severally liable for the Judgment debt as an alter ego, single integrated

   enterprise/single employer, and/or successor of AMT; (2) ERG is jointly and severally liable for

   the Judgment debt as an alter ego, single integrated enterprise/single employer of AMT and

   ERT; (3) TSG is jointly and severally liable for the Judgment debt as an alter ego, single

   integrated enterprise/single employer of AMT and ERT; (4) Wayne Rowe is derivatively liable

   for the Judgment debt, both personally and jointly, under the Act for failing to respect the

   separate corporate identities of AMT, ERT, TSG and ERG and for transferring corporate assets

   for personal use. [Pabon-Lockley Declaration ,r 86, Exhibit 78].

                III. DERIVATIVE LIABILITY OF ADDITIONAL RESPONDENTS

             A. Liability of additional respondent ERT




   2 Under the Board's procedures, both the amounts owed to remedy unfair labor practices
   pursuant to its Order, and the liability of any additional parties, are litigated in a separate
   compliance proceeding before an agency administrative law judge. The Board initiates a
   compliance proceeding by issuing to all concerned parties what is called a "Compliance
   Specification and Notice of Hearing" (essentially a complaint) alleging the amounts owed and
   the basis for liability of any additional parties, and setting the matter for hearing before an
   administrative law judge. See 29 C.F.R. §102.54-102.55. If contested, the decision of the
   administrative law judge is subject to review by the five-member Board, or a panel thereof, in
   Washington, D.C., and then by a United States Court of Appeals. See 29 U.S.C. § 160(e) and (f).

                                                    6
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 7 of 21




     18.   The evidence obtained through the Board's compliance investigation shows that Wayne

   Rowe established another business, ERT, during the pendency of the enforcement litigation

   leading to the Eleventh Circuit Judgment, and that ERT was formally incorporated on October 9,

   2015, a mere two weeks after AMT was dissolved on September 25, 2015 and immediately prior

   to the entry of the Judgment against AMT on October 13, 2015. [Pabon-Lockley Declaration             ~~


   8, 30, 32, 45].

     19.   The evidence demonstrates that ERT is an alter-ego of AMT and/or constitutes a single

   integrated enterprise/single employer with AMT, and as such, is jointly and severally liable with

   AMT to remedy the violations and comply with the Judgment under long-established NLRA

   principles. See, e.g., NLRB v. Don Burgess Const. Corp., 596 F. 2d 378,384 (9th Cir. 1979)

   (finding single employer status); Haley & Haley Inc. v. NLRB, 880 F.2d 1147, 1150 (9th Cir.

   1989) (finding alter ego status); NLRB v. O'Neill, 965 F .2d 1522, 1529 (9th Cir. 1992) (finding

   alter-ego status). The Eleventh Circuit has adopted the NLRB' s test for determining whether

   multiple entities are in fact so functionally integrated as to constitute a single employer/single

   integrated enterprise. This test examines a set of factors, including "(I) interrelation of

   operations, (2) centralized control of labor relations, (3) common management, and (4) common

   ownership or financial control." McKenzie v. Davenport-Harris Funeral Home, 834 F .2d 930,

   933 (11th Cir.1987). The alter-ego test in the Eleventh Circuit relies on similar considerations,

   but additionally includes as a factor the presence of an unlawful motive or intent. Rd. Sprinkler

   Fitters Local Union No. 669 v. lndep. Sprinkler Corp., 10 F .3d 1563, n. 4 (11th Cir. 1994), citing

   Penntech Papers, Inc. v. NLRB, 706 F.2d 18, 24 (1st Cir.1983).

               a. AMT and ERT have shared common ownership and/or control. [Pabon-Lockley

                     Declaration~~ 4, 34, 57].

                                                     7
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 8 of 21




              b. AMT and ERT have shared common management. [Pabon-Lockley Declaration

                   ,r,r 4, 34, 58].
              c. AMT and ER T have shared a common business purpose. [Pabon-Lockley

                   Declaration ,r,r 3, 32].

              d. AMT and ERT have substantially interrelated operations, including:

                      1.    Sharing common location [Pabon-Lockley Declaration if60(a)],

                     ii.    Sharing common equipment [Pabon-Lockley Declaration if60(b)],

                    111.    Sharing common clients [Pabon-Lockley Declaration if60(c)],

                    1v.     Sharing common employees [Pabon-Lockley Declaration if60(d)],

                     v.     Sharing common contact information [Pabon-Lockley Declaration if60(e)],

                    v1.     AMT and ERT were operated concurrently and interchangeably for a

                            period of time in 2015 and 2016, with AMT continuing to engage in

                            business after it was dissolved in September 2015. [Pabon-Lockley

                            Declaration ,r 60( t)].

                   v11.     ERT paid debts incurred by AMT [Pabon-Lockley Declaration if60(g)(i)],

                   vu1.     ERT deposited checks made out to AMT into ERT's own bank accounts.

                            [Pabon-Lockley Declaration if60(g)(ii)].

              e. AMT and ERT share common control of labor relations. [Pabon-Lockley

                   Declaration ,r,r 59].

              f.   ERT was created with an unlawful motivation: an intent to evade AMT's

                   obligations under federal law. [Pabon-Lockley Declaration ,r,r 8, 30, 32, 45, 61].

     20.   The Board's evidence also demonstrates that ERT is a successor of AMT and, as such, is

   jointly and severally liable with AMT to remedy the violations and comply with the Eleventh

                                                      8
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 9 of 21




   Circuit's Judgment under established NLRA principles. See Golden State Bottling Co. v. NLRB,

   414 U.S. 168, 187 (1973); Evans Servs., Inc. v. NLRB, 810 F .2d I 089, 1092 (11th Cir. 1987).

              a. There was continuity between ERT and AMT's operations. [Pabon-Lockley

                   Declaration 160].

              b. ERT was engaged in the same type of business as AMT. [Pabon-Lockley

                   Declaration 113, 32].

              c. ERT maintained the same management as AMT. [Pabon-Lockley Declaration 11

                   4, 34, 57, 58].

              d. ERT maintained the same supervision as AMT. [Pabon-Lockley Declaration 11

                   57(c )-(d), 59].

              e. ERT operated out of the same location, with the same contact information as

                   AMT. [Pabon-Lockley Declaration 1160(a), (e)].

              f.   ERT employed the same drivers as AMT by beginning its operation of the

                   medical transportation business by hiring the same complement of drivers

                   employed by AMT at the time AMT formally ceased operations. [Pabon-Lockley

                   Declaration 160(d)]. 3

              g. ERT used the same vehicles as AMT in its business. [Pabon-Lockley Declaration

                   160(b)].


   3
     While ERT asserts that its medical transport drivers are independent contractors and not
   employees, the Board's investigation shows that ERT substantially controls the conditions of
   work for its drivers, and that they are therefore actually employees improperly classified as
   independent contractors. Moreover, the Board's investigation shows that Wayne Rowe instructed
   drivers for ERT to visit Rowe's business associate at SunTrust Bank, Karen Finley, to set up
   LLC's and business accounts in an attempt to complete the illusion of independent contractor
   status - in some instances threatening drivers with termination if they refused to agree to an
   independent contractor status.

                                                   9
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 10 of 21




                h. ERT relied on a Non-Emergency Medical Transportation Services license issued

                     by Broward County to AMT to conduct business before ERT was properly

                     licensed. [Pabon-Lockley Declaration ,r,r 60(b)(iv)-(vi), 60(t)(iii)].

                i.   ERT services the same customers as AMT. [Pabon-Lockley Declaration ,r 60(c)].

               J.    ERT used the same contractors as AMT and represented itself as AMT to those

                     contractors after AMT was dissolved. [Pabon-Lockley Declaration ,r 60(f)(ii)].

               k. ERT accepted and deposited checks made out to AMT for over a year following

                     AMT's dissolution. [Pabon-Lockley Declaration ,r 60(g)(ii)].

                l.   ERT made payments on debts incurred by AMT. [Pabon-Lockley Declaration ,r

                     60(g)(i)].

               m. Wayne Rowe had ownership and control over ERT [Pabon-Lockley Declaration

                     ,r,r 4, 34, 57), and had knowledge of AMT's liability to the Board before ERT
                     took over AMT's operations [Pabon-Lockley Declaration ,r 6].

            B. Liability of additional respondent TSG

     21.    The Board has reasonable cause to believe that Respondent TSG together with ERT and

    AMT, constitute a single employer/single integrated enterprise under Federal labor law, and are

    therefore jointly and severally liable for the backpay obligations under the Eleventh Circuit's

    Judgment against AMT.

      22.   As mentioned earlier, the test for determining whether multiple entities are in fact so

    functionally integrated as to constitute a single employer/single integrated enterprise test,

    considers four factors: "(I) interrelation of operations, (2) centralized control of labor relations,

    (3) common management, and (4) common ownership or financial control." McKenzie v.

    Davenport-Harris Funeral Home, 834 F.2d 930, 933 (11th Cir. 1987).

                                                       10
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 11 of 21




     23.   Consideration of the above-listed factors weighs heavily in favor of finding TSO to be a

    single employer/single integrated enterprise with ERT and AMT.

              a. TSG, ERT and AMT share common ownership and/or control by Wayne Rowe.

                  [Pabon-Lockley Declaration ,r,r 34, 40, 42, 44]. However, Wayne Rowe has

                  concealed his ownership and control of ERT on publicly available documents.

                  [Pabon-Lockley Declaration ,r,r 47-51, 66(c)].

              b. TSG, ERT, and AMT are commonly managed by Wayne Rowe. [Pabon-Lockley

                  Declaration ,r,r 4, 34, 63].

              c. TSG and AMT's operations are substantially interrelated.

                     i.   Until September 20, 2016 TSO owned the building at 2170 Blount Rd,

                          from which ERT and AMT operated. [Pabon-Lockley Declaration ,r,r

                          64(a)-(d), (e)(i), (f)(i)].

                    11.   In November and December 2014, AMT transferred at least $64,000.00 to

                          TSG, which Wayne Rowe suggested was paid as rent for use of the

                          facility. [Pabon-Lockley Declaration ,r 64(e )(ii)].

                   111.   In 2014 and 2015, AMT paid $15,263.71 to creditors of TSO. [Pabon-

                          Lockley Declaration ,r 64(e)(iii)].

                   1v.    In November 2015, AMT transferred 12 medical transport vans to TSG

                          without adequate compensation. [Pabon-Lockley Declaration ,r 64(e)(iv)].

              d. TSO and ERT's operations are substantially interrelated.

                     1.   From October 2016 to January 2017, after TSO no longer owned the

                          Blount Rd. facility, ERT a~d TSG inexplicably transferred tens of

                          thousands of dollars between their bank accounts. [Pabon-Lockley

                                                        11
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 12 of 21




                            Declaration ,r 64(t)(iii)-(v)]. Mr. Rowe initially denied the transfers, and

                            when later confronted with copies of the checks, failed to provide an

                            adequate explanation. [Pabon-Lockley Declaration ,r 64(t)(vii)].

                      ii.   In 2016, ERT transferred money fr~m its own account to a third party on

                            behalf of TSO. [Pabon-Lockley Declaration ,r 64(t)(ii)].

                     111.   In October 2017, ERT applied for a county permit for a van belonging to

                            TSO. [Pabon-Lockley Declaration ,r 64(t)(vi)].

               e. Because Respondent TSO does not have employees [Pabon-Lockley Declaration

                   ,r 65], the question of whether Respondents share centralized control oflabor
                   relations is accorded little if any weight in the single employer/single integrated

                   enterprise analysis. Morris Road Partners, LLC v. NLRB, 637 Fed. Appx. 682,

                   685-6 (3rd Cir. 2016).

            C. Liability of additional respondent ERG

      24.   The Board has reasonable cause to believe that Respondent ERG together with ERT and

    AMT, constitute a single employer/single integrated business enterprise under Federal labor law

    and are therefore jointly and severally liable for the backpay obligations under the Eleventh

    Circuit's Judgment against AMT.

      25.   The following four factors are assessed in determining whether multiple entities are in

    fact so functionally integrated as to constitute a single employer/single integrated enterprise: "( l)

    interrelation of operations, (2) centralized control of labor relations, (3) common management,

    and (4) common ownership or financial control." McKenzie v. Davenport-Harris Funeral Home,

    834 F .2d 930, 933 (11th Cir. 1987).



                                                      12
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 13 of 21




     26.   Consideration of the above-listed factors weighs heavily in favor of finding ERG to be a

    single employer/single integrated enterprise with ERT and AMT.

              a. ERG, ERT, and AMT share common ownership and/or control by Wayne Rowe.

                  [Pabon-Lockley Declaration ,r,r 4, 34, 66]. However, Wayne Rowe has

                  intentionally concealed his ownership and control of the entities on publicly

                  available documents and in sworn testimony before a Board agent. [Pabon-

                  Lockley Declaration ,r,r 47-53, 55-56, 66].

              b. ERG, ERT, and AMT are commonly managed by Wayne Rowe. [Pabon-Lockley

                  Declaration ,r,r 4, 67].

              c. Respondents' operations are substantially interrelated

                     1.   ERG was created for the purpose of holding real property for the benefit

                          of ERT and Wayne Rowe, personally. [Pabon-Lockley Declaration

                          ifif68(c)-(g), 83(a)(i), 83(a)(ii)(5)].

                    11.   In January 2017, ERT initiated a contract to purchase the Blount Rd.

                          facility used by AMT and ERT's medical transportation business. [Pabon-

                          Lockley Declaration if68(a)]. ERT later assigned the contract to ERG

                          which accepted those obligations and completed the purchase of the

                          facility. [Pabon-Lockley Declaration if68( c )-(g)].

                   111.   ERT provided $100,000.00 in January 2017 as a deposit for the purchase

                          of the Blount Rd. facility, and upon information and belief, subsequently

                          transferred the value of that deposit to ERG without compensation.

                          [Pabon-Lockley Declaration if68(b), (d)].



                                                      13
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 14 of 21




                     iv.   ERT transferred $220,000.00 directly to ERG, which ERG then used as

                           the down payment to complete the purchase of the Blount Rd. facility.

                           [Pabon-Lockley Declaration if68( e), (f)].

                     v.    ERG acquired ownership of Wayne Rowe's Artesa Drive residence.

                           [Pabon-Lockley Declaration if83(a)(ii)(5)).

                    v1.    ERG, ERT and AMT together made payments totaling over $50,000.00 to

                           pay mortgage debt for Wayne Rowe's Artesa Drive residence. [Pabon-

                           Lockley Declaration if83(a)].

               d. Because Respondent ERG does not have employees [Pabon-Lockley Declaration

                   if69], the question of whether Respondents share centralized control oflabor

                   relations is accorded little if any weight in the single employer/single integrated

                   enterprise analysis. Morris Road Partners, LLC v. NLRB, 637 Fed. Appx. 682,

                   685-6 (3d Cir. 2016).

           D. Liability of additional respondent Wayne Rowe

    27.    The Board's evidence demonst~ates that it is appropriate to pierce the corporate veil of

    AMT, ERT and ERG and hold Wayne Rowe derivatively liable, personally and jointly, to

    remedy the violations and comply with the Board's Order under established Federal labor law

    principles. See White Oak Coal Co., 318 NLRB 732, 735 (1995), enforced 81 F .3d 150 (4th Cir.

    1996); NLRB v. West Dixie Enterprises, Inc., 190 F.3d 1191, 1194 (11th Cir. 1999) (affirming

    district court's finding of personal liability where entity paid six months of rent for owner's

    residence, the owner used personal checks or credit cards to pay for entity's supplies or payroll,

    and the owner continued to operate the entity after it was administratively dissolved). Evidence

    obtained during the Board's investigation shows that:

                                                     14
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 15 of 21




            a. Wayne Rowe disregarded corporate formalities by continuing to operate AMT

                 after it was administratively dissolved. [Pabon-Lockley Declaration 1170-71].

            b. Wayne Rowe disregarded corporate formalities by continuing to operate TSG

                 after it was administratively dissolved. [Pabon-Lockley Declaration 1172-73].

            c. Wayne Rowe disregarded corporate formalities by disguising the continuance of

                 AMT through ERT and operating the two entities concurrently and

                 interchangeably. [Pabon-Lockley Declaration 160]

            d. Wayne Rowe disregarded corporate formalities by disguising the continuance of

                 AMT through ERT, naming individuals who are, in fact, unaffiliated with the

                 business or its management as officers of the companies on public filings with the

                 Florida Department of State. [Pabon-Lockley Declaration 11 44-51, 60].

            e. Wayne Rowe disregarded corporate formalities by concealing the business

                 activities of AMT/ERT through the formation of ERG by offering $6,000 to

                 Smith Petit, a former employee of ERT, to fraudulently identify Petit as the

                 president of ERG on corporate filings, and to fraudulently identify him as the

                 owner of ERG on authorization documents necessary for ERG's purchase of real

                 estate used by AMT/ERT's medical transportation business. [Pabon-Lockley

                 Declaration 11 53, 79-80, 82].

            f.   Wayne Rowe failed to respect the distinct corporate identities of AMT, ERT, TSG

                 and ERG, by transferring assets and funds amongst the four, by using funds from

                 certain entities to pay debts incurred by the others, and by depositing checks

                 payable to AMT into accounts owned by ERT and ERG after the Board Order had



                                                  15
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 16 of 21




                   issued against AMT. [Pabon-Lockley Declaration ,r,r 60(b )(i)-(ii), 60(g) 64(e)(ii)-

                   (iv), 64(t)(ii)-(v), 68(b ), (d), (e), (j)].

               g. Wayne Rowe used the corporate assets of AMT, ERT and ERG to benefit his

                   personal interests by making over $50,000.00 in mortgage payments to the lender

                   for Wayne Rowe's Artesa Drive residence, by paying thousands of dollars in fees

                   associated with Wayne Rowe's investment properties, and by making other non-

                   business-related payments. [Pabon-Lockley Declaration ,r 83].

               h. Wayne Rowe provided false and misleading statements while providing sworn

                   testimony in order to conceal the purpose of these payments described in

                   paragraph 26(g) above. [Pabon-Lockley Declaration i183(a)-(b)].

               E. Garnishees

      28.   The Board's investigation has disclosed that the above captioned Garnishees either hold

    accounts owned by one or more of the Debtor-Respondents or have made payments and/or loans

    to AMT, ERT, TSG, ERG, or Wayne Rowe since the close of the administrative unfair labor

    practice hearing that led to issuance of the Board Order on July 2, 2014, and, on information and

    belief, have property or assets in which one or more of the Respondent-Debtors has a substantial

    non-exempt interest.

                            IV. GROUNDS FOR PREJUDGMENT RELIEF

     29.    The Board has reasonable cause to believe that AMT and Additional Respondents ERT,

    TSG, ERG, and Wayne Rowe, by and through their agents and representatives "ha[ve] or [are]

    about to assign, dispose, remove, conceal, ill-treat, waste, or destroy property" and/or "ha[ ve] or

    [are] about to convert the debtor's property into money, securities, or evidence of debt in a



                                                          16
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 17 of 21




    manner prejudicial to the United States", "with the effect of hindering, delaying, or defrauding

    the United States." (28 U .S.C. § 3101 (b )(1 )(8), (C)). To wit:

                a. Wayne Rowe's creation of ERT as an alter ego, and ERG as a single integrated

                    enterprise to hide AMT's continuation of operations as referenced in paragraphs

                    18-20 and 24-26 above, and the transfer of assets from AMT, ERT, and ERG for

                    non-corporate purposes as referenced in paragraph 27 above, have resulted in the

                    disposition or conversion of assets in a manner prejudicial to and with the effect

                    of defrauding and/or frustrating and hindering the Board's compliance efforts and

                    rendering any liquidated judgment that is ultimately entered in this matter

                    unenforceable.

                b. Wayne Rowe's deceitful business practices, the false and/or misleading

                    statements he provided while under oath, and his intentional transfers of

                    substantial funds from the corporate accounts of AMT, ERT, and ERG to pay for

                    personal non-corporate expenses of Wayne Rowe demonstrate the likelihood that

                    AMT, ERT, TSG, ERG and Wayne Rowe have and will further continue to

                    conceal, dissipate, dispose or misuse remaining assets and/or funds, thereby

                    frustrating the Board's compliance efforts and rendering any liquidated judgment

                    that is eventually entered in this matter unenforceable. It is thus necessary and

                    appropriate to provide pre-judgment relief in this matter, pursuant to 28 U.S.C. §§

                    3 10 1, et seq.

                        V. REQUEST FOR PREJUDGMENT GARNISHMENT

      30.   The Board reasonably believes that Respondent AMT and Additional Respondents ERT,

    TSG, ERG and Wayne Rowe have a substantial nonexempt interest in property that is in the

                                                       17
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 18 of 21




    possession, custody, or control of Garnishees. [Pabon-Lockley Declaration 11 88-89]. In

    accordance with the FDCPA, 28 U.S.C. § 3104, these interests may be garnished on behalf of the

    Board, pending the final liquidation of amounts owed by AMT and/or the Additional

    Respondents.

         31.   AMT and Additional Respondents shall be afforded an opportunity for a hearing, upon an

    appropriate request made pursuant to 28 U .S.C. § 3101 (d).

         32.   All statutory requirements for issuance of the prejudgment remedy set forth in 28 U.S.C.

    §§ 3101 and 3104 have been satisfied. No bond is required of the United States or its agencies

    (28 U.S.C. § 3101(c)(3)).

         33.   As detailed in 185 of the Declaration of Pabon-Lockley the Board's monetary claim

    against AMT, ERT, TSO, ERG and Wayne Rowe is calculated as of January 10, 2020 to be

   approximately $146,828.42. The FDCPA authorizes an additional ten percent (10%) statutory

    surcharge. 28 U.S.C. § 3011. The Board is therefore seeking to garnish $161,511.26 through

   these prejudgment proceedings. Accordingly, the Board respectfully requests that this Court,

   pursuant to 28 U .S.C. § 3104, issue a pre-Judgment Writ of Garnishment against all property or

   monies of Respondent AMT and Additional Respondents ERT, TSO, ERG, and Wayne Rowe

   held by Garnishees in a total amount not to exceed $161,511.26.

                           VI. REQUEST FOR PREJUDGMENT ATTACHMENT

    1.         The Board has identified two properties owned by Respondent ERG: a commercial

   property located at 2170 Blount Rd. in Pompano Beach, Florida, [Pabon-Lockley Declaration 1

   68(g)] and residential property located at 4139 Artesa Dr. in Boynton Beach, Florida. [Pabon-

   Lockley Declaration 1 83(a)(ii)].



                                                      18
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 19 of 21




   11.     The Board has identified two properties jointly owned by Respondent Wayne Rowe with

   his daughter and president of AMT, Rashelle Rowe: residential condominium units located at 95

   NE 4pt St. #169L, and 101 NE 4pt St. #32B, both in Oakland Park, Florida. [Pabon-Lockley

   Declaration ,r 83(c)].

   m.      Accordingly, the Board respectfully requests that this Court, pursuant to 28 U.S.C. §

   3102, issue a pre-Judgment Writ of Attachment against the Blount Rd. and Artesa Dr. properties

   owned by ERG, referenced in paragraph 34, above, and the two condominium units owned by

   Wayne Rowe, referenced in paragraph 35, above, not to exceed $161,511.26. Should the value of

   the combined equity in the properties in addition to the funds garnished under the Writ of

   Garnishment and the funds held by the Board in a fiduciary account pursuant to the Protective

   Restraining Order exceed $161,511.26, the Respondents may move to adjust the writ of

   attachment, as provided for in the FDCPA, 28 U.S.C. § 3102(g).

         VII.   REQUEST FOR PREJUDGMENT PROTECTIVE RESTRAINING ORDER

    1.    The Board seeks additional relief, in the form of a Protective Restraining Order pursuant

   to FDCPA 28 U.S. C. § 3013, against AMT and Additional Respondents ERT, TSG, ERG and

   Wayne Rowe to the extent that the property subject to garnishment through this proceeding (as

   well as any other property that the Board may subsequently discover and successfully execute

   upon or garnish) do not result in sufficient funds to satisfy the Board's monetary claim. Thus, the

   Board seeks a Protective Restraining Order to supplement the Writ of Garnishment and to ensure

   its ability to obtain from AMT and Additional Respondent-Debtors full compliance with

   monetary obligations pursuant to an eventual liquidated judgment.

   11.    It is the Board's view that, in light of the past conduct of Wayne Rowe and corporate

   Respondent Debtors AMT, ERT, TSG, and ERG, designed to avoid satisfying their monetary

                                                   19
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 20 of 21




    liability to the Board, there is a substantial likelihood that Respondent's past violations of the Act

    will go unremedied because their assets will be further concealed, dissipated, disposed of or

    misused, so as to substantially impede the Board's efforts and ability to obtain Respondent's

   compliance with the remedial provisions of the Board's Order in this matter. It is therefore

   essential that a Protective Restraining Order be granted to preserve and identify assets that have

    been or which may be improperly transferred, concealed and/or dissipated by AMT and

   Additional Respondents ERT, TSG, ERG, and Wayne Rowe, to ensure the Board's ability to

   obtain full compliance with the Board Order.

   m.      Accordingly, the Board respectfully requests that this Court, pursuant to 28 U.S.C. §

   3013, issue a Protective Restraining Order, requiring AMT and Additional Respondents to

   provide a list of their assets to the Board, and otherwise restraining AMT and Additional

   Respondents ERT, TSG, ERG, and Wayne Rowe from assigning, disposing, removing, and/or

   concealing assets, unless and until $161,511.26 is transferred to the Board for placement into a

   fiduciary account with the U.S. Department of Treasury, subject to modification and proper set

   off upon the receipt of any funds garnished pursuant to the requested Writ of Garnishment, to be

   held in such account until such time as the Board's liquidated claim is enforced by a court

   judgment, or the parties mutually resolve by settlement the total amounts owed by Respondents.

   Notwithstanding such proscriptions, the Protective Restraining Order would allow Respondents

   to expend funds on reasonably necessary expenses, so as not to unduly burden them. In this

   fashion, the Board's ability to obtain compliance with the Board Order will be ensured, while at

   the same time ensuring that there will be no unreasonable impediment to the use, assignment,

   disposal, removal, and/or sale of any of property belonging to Respondents.



                                                     20
Case 0:20-cv-60100-AHS Document 1 Entered on FLSD Docket 01/16/2020 Page 21 of 21




         WHEREFORE, pursuant to 28 U.S.C. §§ 3013, 3101, 3102 and 3104, the Board

  respectfully applies for issuance of: (i) the proposed Writ of Garnishment, (ii) the proposed Writ

  of Attachment, and (iii) the proposed Protective Restraining Order.

         A proposed Writ of Garnishment, proposed Writ of Attachment, and a proposed

  Protective Restraining Order are submitted herewith.

         Under penalty of perjury, the allegations set forth in this Application are true and correct

  to the best of my knowledge, information and belief.

                                Respectfully submitted,

                                NATIONAL LABOR RELATIONS BOARD


                                        Aaron D. Samsel
                                        Trial Attorney
                                        (202) 273-3839
                                        Aaron.Samsel@nlrb.gov

                                        David Boehm
                                        Trial Attorney
                                        (202) 273-4202
                                        David.Boehm@nlrb.gov

                                        David Mori
                                        Supervisory Trial Attorney
                                        (202) 273-3743
                                        David.Mori@nlrb.gov
                                        Contempt, Compliance and Special Litigation Branch
                                        1015 Half Street S.E., Fourth Floor
                                        Washington, D.C. 20003

  Dated at Washington, District of Columbia
  this 10 day of January 2020.




                                                  21
